DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14, 19-23, 26-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/16/2022.
Applicant's election with traverse of Group I and Species I in the reply filed on 06/16/2022 is acknowledged.  The traversal is on the ground(s) that “…Figure 1 of Woborschil clearly shows that the pump is a part of the trawl and that the trawl cable extends between the pump and the trawler.  There is no basis for stating that Woborschil shows a pump unit being arranged near the surface vessel, or for stating that the pump unit and trawl may be controlled independently of each other.  In fact, Woborschil states that depth adjustment of the trawl net (1) is accomplished by adjusting the ballast (water/air) in the pump unit…”.  This is not found persuasive because the first special technical feature alleged by applicant as not being taught by Woborschil of the pump unit being arranged near the surface vessel of the present invention is clearly shown and disclosed in Figure 1 of Woborschil which generally shows that the pump unit 9 as being located near the surface vessel 3 by virtue of the fact that the pressure conduit 8 which extends from the pump unit 9 to the surface vessel 3 is shorter in length than the suction pipe 7 which extends between the pump unit 9 and the cod end 5 of the trawl 1.  Furthermore, this first alleged special technical feature is not explicitly recited in claim 1 which was analyzed by the Examiner as reciting the shared common technical feature amongst Groups I-III since each of Groups I-III and Species I-IV commonly require the limitations recited in claim 1.  The second special technical feature alleged by applicant as not being taught by Woborschil of the pump unit and trawl which may be controlled independently of each other is actually taught by Woborschil since the pump unit 9 is controlled by towing cable 12 and support straps 14 which serve to connect the pump unit 9 to the surface vessel and since the trawl 1 is towed by a trawl cable 2 attached to surface vessel 3.  Therefore applicant has failed to counter the Examiner’s analysis of Woborschil to prove that the technical feature is not a special technical feature as it does not make a contribution over the prior art reference of Woborschil.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities:  
Page 14, line 13, the number “32” at the end of the line should be replaced with --33-- to properly denote the shut-off valve 33.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 6, the phrase “a valve fluidly connected to the first delivery line at an inlet in the vicinity of the pump unit” renders the claim vague and indefinite since the check valve 30 is within the pump unit 9 as illustrated in Figure 2 of the present application and therefore it is inaccurate to say that the valve is connected to the first delivery line 7 at an inlet in the vicinity of the pump unit.  It would be more accurately claimed that the check valve 30 is on the pump unit 9 and is fluidly connected to the first delivery line 7 in the vicinity of the pump unit inlet 18 of the pump unit 9.
In regard to claim 16, the term “a trawler” renders the claim vague and indefinite since it fails to refer back to and further modify the term “a surface vessel” recited in claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12, 13, 15, 16, 24, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by FR 1399321 to Woborschil.
Woborschil discloses a pumping system for moving a liquid, or a mixture of a liquid and one or more objects, from a collector device (1) submerged in a body of water, to a receiving facility arranged on a surface vessel (3) or structure, said collector device configured for being towed by the surface vessel or structure via towing means (12), or being suspended in the body of water, or moving along a seabed below the body of water, or being stationary on the seabed; said system comprising the collector device (1), receiving facility (facility on 3), and the surface vessel (3) or structure, and further comprising:  a first delivery line (7), a second delivery line (8), and a pump unit (9), wherein:  the first delivery line (7) is fluidly connected between the collector device (1) and a pump unit inlet (inlet at rear end of 9 in Fig. 2); the second delivery line (8) is fluidly connected between a pump unit outlet (outlet at the front end of 9 in Fig. 2) and the receiving facility (deck on 3); the pump unit (9) is configured to generate suction in the first delivery line (suction pipe 7) and a positive pressure in the second delivery line (discharge pipe 8); the pump unit (9) is configured for being submerged in the body of water at a first depth (dictated by 12-14; see Fig. 1) below a surface of the body of water and arranged between the collector device (1) and the receiving facility (deck on 3), while the collector device (1) is arranged at a second depth below the surface (see Fig. 1 wherein the net 1 lies below the pump unit 9); and the pump unit (9) is supported by the vessel (via 12-14) or other structure via connection means (see connections of 12-14 to 9 in Fig. 2).
In regard to claim 2, Woborschil discloses wherein the pump unit (9) comprises a pump (21) which is selected from the group consisting of:  centrifugal pump, positive displacement pump, or any pump which imparts mechanical energy to said liquid (fish pump 21 driven by motor 22 drives water from suction pipe 7 to discharge pipe 8 and onwards toward vessel 3).
In regard to claim 3, Woborschil discloses wherein the pump unit (9) comprises a pump motor (22) in a sealed housing (see Fig. 2; the housing of 22 must inherently be sealed since the electric cables 13 which supply electricity to the motor 22 would otherwise cause a short circuit in the motor when exposed to water) separate from a pump (21), but connected to the pump via a shaft (see shaft extending between 22 & 21 in Fig. 2).
In regard to claim 4, Woborschil discloses wherein the receiving facility (deck on vessel 3) is arranged on a structure (hull of vessel 3) at a height above the surface (see Fig. 1).
In regard to claim 12, Woborschil discloses the pump unit (9) further comprising a shaped housing (see Fig. 2) in order to reduce hydrodynamic resistance in the water.
In regard to claim 13, Woborschil discloses the pump unit (9) further comprising one or more weights (filling and exhaustion cells 19 & 20 which are filled or exhausted of water to control the depth of pumping unit 9 wherein the filling of water represents added weight).
In regard to claim 15, Woborschil discloses wherein the receiving facility is a processing plant comprising processing means for the liquid and objects (deck of vessel 3 receives the liquid and objects and user transfers them to storage areas on the vessel).
In regard to claim 16, Woborschil discloses wherein the collector device is a trawl (1) configured for being towed by a trawler (3) and the towing means comprise a trawl wire (2).
In regard to claim 24, Woborschil discloses wherein the connection means (12-14) for supporting the pump unit (9) comprises any one of a towing wire (12), a carrier arm, a lifting wire, outriggers, telescopic arms.
In regard to claim 25, Woborschil discloses wherein the connection means are configured for moving the pump unit (9) between a submerged, operating, position (see Fig. 1), and a non-operating position in which the pump unit is lifted above the surface (drag cable 12 is capable of lifting pump unit 9 above the surface).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 1399321 to Woborschil in view of WO 2017/213511 to Jensen or Dros 1,462,196.
In regard to claim 6, Woborschil does not disclose a valve fluidly connected to the first delivery line at an inlet in the vicinity of the pump unit and operable to allow an inflow of ambient seawater into the first delivery line.  Jensen and Dros disclose a valve (14 OR 42-43) fluidly connected to the first delivery line (3 OR 46) at an inlet in the vicinity of the pump unit (13 OR 15-17) and operable to allow an inflow of ambient seawater into the first delivery line (14 allows ambient water from 16 to flow into 3 when open OR 42-43 allows water to flow into 46 when open).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the pump system of Woborschil such that it comprises a valve fluidly connected to the first delivery line at an inlet in the vicinity of the pump unit and operable to allow an inflow of ambient seawater into the first delivery line in view of Jensen or Dros in order to provide means for preventing the liquid and objects from heading in the opposite direction from the processing facility on the vessel so as to prevent the objects from potentially returning to the sea.
In regard to claim 7, Woborschil and Jensen or Dros disclose wherein the valve is a check valve (14 of Jensen; 42-43 of Dros).
In regard to claim 8, Woborschil and Jensen or Dros disclose wherein the valve is manually or automatically operated, or set to open and close at one or more predetermined pressures (see page 8, lines 3-5 of Jensen; see page 2, lines 46-68 of Dros; ).
In regard to claim 9, Woborschil and Jensen or Dros disclose wherein the valve is an adjustable valve (14 of Jensen, 42-43 of Dros are adjustable in that they open or close depending upon the flow of water initiated by the user).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 1399321 to Woborschil in view of WO 2017/213511 to Jensen or Dros 1,462,196 as applied to claim 6 above, and further in view of Peacock 5,361,528.
Woborschil does not disclose a flushing pump arranged in the vicinity of the receiving facility and being fluidly connected to a seawater inlet pipe and the second delivery line, and wherein a shut-off valve is arranged between the flushing valve and the second delivery line.  Peacock discloses a suction pump (16) and conduits (17, 17’) extending from the collector device (20A-B) for continuously delivering shrimp from the collector device to the trawler and a back-flushing system is provided to flush out the conduits should them become clogged (see col. 7, line 68 to col. 8, line 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the pumping system of Woborschil such that a flushing pump arranged in the vicinity of the receiving facility and being fluidly connected to a seawater inlet pipe and the second delivery line, and wherein a shut-off valve is arranged between the flushing valve and the second delivery line in view of Peacock in order to provide a means for unclogging the second delivery line so that the pumping system may properly operate.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 1399321 to Woborschil in view of Jacobsen 5,071,314 or GB 125370 to Dros.
Alternatively Woborschil does not disclose wherein the receiving facility is a processing plant comprising processing means for the liquid and objects.  Jacobsen and Dros disclose wherein the receiving facility is a processing plant comprising processing means for the liquid and objects (Fig. 1 show a fish hold onboard the vessel 1 OR Figs. 5-6 shows tank 4, discharge opening 5, valve 6, grate 8, discharge tank 9 and fish-holds 11 onboard vessel 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the receiving facility of Woborschil such that it is a processing facility comprising processing means for the liquid and objects in view of Jacobsen or Dros in order to separate the liquid and the objects and to direct the objects to a holding space until it is time for the objects to be unloaded.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA